Citation Nr: 1002931	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-17 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left hand injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1983 to April 1988 
and from July 2004 to September 2005, with additional Army 
National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied, in pertinent part, the 
Veteran's claims of service connection for right ear hearing 
loss and for tinnitus.  This matter also is on appeal of an 
August 2007 rating decision in which the RO denied, in 
pertinent part, the Veteran's claims of service connection 
for a right hand injury, a right ring finger injury, and for 
a left hand injury.

In a May 2008 rating decision, the RO granted the Veteran's 
claim of service connection for a right ringer finger injury, 
assigning a noncompensable rating effective May 31, 2007.  
The Veteran disagreed with this decision later in May 2008, 
but ultimately expressed that he was not pursuing that claim 
further in a June 2008 communication.  As that issue had not 
yet been perfected, it is not for consideration at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent evidence does not demonstrate any current 
right hand disability.

3.  The competent evidence does not demonstrate any right ear 
hearing loss for VA compensation purposes.

4.  The competent evidence does not demonstrate that the 
Veteran's current tinnitus is related to active service.

5.  On June 17, 2008, prior to the promulgation of a decision 
in the appeal, the appellant, through his authorized 
representative, requested that his appeal for service 
connection for a left hand injury be withdrawn.


CONCLUSIONS OF LAW

1.  A right hand disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).

2.  Right ear hearing loss was not incurred in or aggravated 
by active service nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2009). 

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

4.  The criteria for withdrawal of an appeal by the appellant 
(or his or her authorized representative) have been met with 
respect to the Veteran's claim of entitlement to service 
connection for a left hand injury.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

Here, VCAA letters were sent to the Veteran in May and June 
2006 and in June 2007 that provided information as to what 
evidence was required to substantiate the claims and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letters informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  
Accordingly, no further development is required with respect 
to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided with VA examinations which 
address the contended causal relationships between his 
claimed right ear hearing loss, tinnitus, and active service.  
The competent medical evidence does not show that the Veteran 
experiences any current right hand disability which could be 
attributed to active service.  The evidence does not indicate 
that the claimed right hand disability may be related to 
active service such as to require an examination, even under 
the low threshold of McLendon and even when considering the 
Veteran's own competent contentions as to continuity of 
symptomatology.  The post-service medical evidence shows that 
the Veteran does not experience right ear hearing loss as 
defined by VA regulations.  See 38 C.F.R. § 3.385.  There 
also is no competent evidence suggesting a causal 
relationship between the Veteran's current tinnitus and 
active service.  

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records as well as post-service reports of 
VA treatment and examination.  Moreover, the Veteran's 
statements in support of the claims are of record.  The Board 
has reviewed such statements carefully and concludes that no 
available outstanding evidence has been identified.  The 
Board also has perused the medical records for references to 
additional treatment reports not of record but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that he incurred a right hand 
disability, right ear hearing loss, and tinnitus during 
active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including an organic disease of the 
nervous system (to include sensorineural hearing loss), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater or where the auditory thresholds for at least three 
of these frequencies are 26 dB or greater or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for a right hand disability, right ear hearing 
loss, and for tinnitus.  Despite the Veteran's assertions to 
the contrary, a review of his service treatment records shows 
no diagnoses or manifestations of a right hand disability, 
right ear hearing loss, or tinnitus during active service.  A 
pre-service right ring finger fracture was noted at the 
Veteran's enlistment physical examination in April 1983.  At 
that time, his right hand was clinically normal.  The Veteran 
injured his right hand during active duty in June 1986; this 
appears to have been an acute and transitory condition, as 
subsequent in-service treatment records were silent for any 
further complaints or treatment.  He denied all relevant 
medical history on an Army National Guard periodic physical 
examination in August 2003.  The Veteran again denied all 
relevant medical history on a pre-deployment assessment in 
July 2004 and was issued earplugs prior to deploying to Iraq 
in support of Operation Iraqi Freedom.  The Veteran incurred 
a right hand contusion in February 2005 but sustained no 
fracture.  Full range of motion was noted on physical 
examination.  He again denied all relevant medical history at 
a post-deployment assessment in August 2005 after he returned 
from Iraq.  Finally, the Veteran denied all medical problems 
at his separation physical examination in September 2005.  
The Veteran had no hearing loss at any time during active 
service, as indicated by repeated audiologic testing.  The 
Veteran also was not treated for right ear hearing loss 
during the first post-service year.  Thus, service connection 
for sensorineural hearing loss in the right ear is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.

The Board recognizes that, following a review of the 
Veteran's claims file and audiology testing in February 2007, 
the VA examiner diagnosed the Veteran as having bilateral 
hearing loss.  As this examiner noted, however, only mild 
hearing loss was observed at 6000 Hertz in the right ear and 
his hearing in the right ear otherwise was within normal 
limits through 4000 Hertz.  The Veteran's audiometric test 
results from February 2007 thus do not constitute right ear 
hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The VA 
examiner also concluded in February 2007 that, because the 
Veteran reported that his tinnitus had existed only for 
2 years, and because he had denied tinnitus previously when 
examined during active service, it was less likely than not 
that the Veteran's current tinnitus was related to active 
service.  In summary, absent competent evidence, to include a 
medical nexus, relating the Veteran's current tinnitus to 
active service, the Board finds that service connection for 
tinnitus is not warranted.

It is acknowledged that the Veteran is competent to report 
observable symptoms such as X.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Furthermore, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  However, in the present case, the Veteran has not 
reported a continuous history of tinnitus.  Moreover, 
whatever his contentions with regard to right ear hearing 
loss, the evidence does not demonstrate a current disability 
for VA purposes.  

Regarding the right hand, on VA examination in July 2007, the 
Veteran reported that he had crushed his right hand in an 
accident during active service in Iraq.  Physical examination 
showed a right ring finger deformity.  X-rays showed only 
mild arthritis, particularly on the fourth digit or ring 
finger, and old trauma to that site.  No arthritis was shown 
elsewhere in the right hand.  The diagnosis was degenerative 
joint disease of the right ring finger.  The VA examiner 
noted that, although the Veteran had other injuries to the 
right hand, these were not related to his service-connected 
right ring finger degenerative joint disease, nor did the 
examiner attribute any other right hand disability to active 
service.  The Board observes that service connection 
currently is in effect for a right ring finger disability.  
The Veteran also was treated for bilateral hand pain in May 
2007.  It is well settled, however, that pain alone, absent 
evidence of a diagnosed medical pathology or other 
identifiable underlying malady or condition that causes the 
symptom, is not a disability for VA purposes.  See generally 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
vacated in part and remanded on other grounds sub nom., 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current disability 
of right ear hearing loss or a right hand disability which 
could be attributed to active service, the Board finds that 
service connection for right ear hearing loss and a right 
hand disability is not warranted.

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Thus, the Veteran is competent to state 
what happened to him during active service (i.e., that he 
injured his right hand and was exposed to loud noises).  The 
Veteran has not shown, however, that he has the expertise 
required to diagnose a right hand disability, right ear 
hearing loss, and/or tinnitus.  Nor is the Veteran competent 
to offer an opinion regarding any causal relationship between 
these disabilities and active service.  Again, there is no 
documentation of any injury or findings with respect to right 
ear hearing loss or tinnitus during service.  While the 
Veteran's contentions have been considered carefully, these 
contentions are outweighed by the medical evidence of record 
which shows that he experiences no current right hand 
disability or right ear hearing loss which could be 
attributed to active service and his tinnitus is not related 
to service.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, with respect to the Veteran's claim of service 
connection for a left hand injury, the Board notes that it 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn 
as to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2009).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his/her 
authorized representative, has withdrawn his appeal for 
service connection for a left hand injury and for an initial 
compensable rating for a right ring finger disability.  In a 
VA Form 119, "Report of Contact," dated in June 2008, it 
was noted that the Veteran's service representative had 
contacted the RO and requested that the appeal be withdrawn 
with respect to the claim of entitlement to service 
connection for a left hand injury.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to these claims.  Accordingly, the 
Board does not have jurisdiction to review this claim and it 
is dismissed.


					(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right hand disability 
is denied.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a left hand injury is 
dismissed.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


